Slip Op. 00 -   161

           UNITED STATES COURT OF INTERNATIONAL TRADE

- - - - - - - - - - - - - - - - - - - - -x

TAK FAT TRADING CO., MEI WEI FOODS INDUS-:
TRY CO., LTD., LEUNG MI INTERNATIONAL,
TAK YEUN CORP. and GENEX INTERNATIONAL   :
CORP.,
                                         :
                         Plaintiffs,
                                         :
                 v.
                                         :
UNITED STATES,                             Court No. 00-07-00360
                                         :
                         Defendant,
                                         :
               -and-
                                         :
COALITION FOR FAIR PRESERVED MUSHROOM
TRADE,                                   :

              Intervenor-Defendant.       :

- - - - - - - - - - - - - - - - - - - - -x

                       Memorandum & Order


[Plaintiffs' motion to stay this action denied.]

                                              Dated: December 12, 2000


     Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt LLP
(Peter W. Klestadt, Erik D. Smithweiss and Mark E. Pardo) for the
plaintiffs.

     David W. Ogden, Assistant Attorney General; David M. Cohen,
Director, and Velta A. Melnbrencis, Assistant Director, Commer-
cial Litigation Branch, Civil Division, U.S. Department of Jus-
tice; and Office of Chief Counsel for Import Administration, U.S.
Department of Commerce (John F. Koeppen), of counsel, for the
defendant.

     Collier Shannon Scott, PLLC (Michael J. Coursey and Adam H.
Gordon) for the intervenor-defendant.


          AQUILINO, Judge:   The plaintiffs, which have brought

this action pursuant to 19 U.S.C. §1516a(a)(2)(A)(ii) and (B)(vi)
Court No. 00-07-00360                                      Page 2


and 28 U.S.C. §1581(c) for judicial review of a final ruling by

the International Trade Administration, U.S. Department of Com-

merce ("ITA") as to the scope of its Final Determination of Sales

at Less Than Fair Value and Antidumping Duty Order: Certain Pre-

served Mushrooms From the People's Republic of China, 64 Fed.Reg.

8,308 (Feb. 19, 1999), now move for a stay of proceedings herein

pending final resolution of Tak Yuen Corp. v. United States, CIT

No. 00-10-00490, an action just commenced to contest classifica-

tion by the Customs Service under the Harmonized Tariff Schedule

of the United States ("HTSUS") of certain preserved mushrooms

from China.   The plaintiffs state that their

     instant scope litigation should be stayed pending a
     decision in Tak Yuen . . . because: (1) the outcome
     of th[at] tariff classification case will directly
     bear upon the scope litigation, (2) the classifica-
     tion issue raised in Tak Yuen cannot be properly
     resolved in the scope litigation, (3) plaintiffs in
     the scope litigation risk irreparable harm if the
     scope litigation is decided prior to a decision in
     the tariff classification case, and (4) defendants
     suffer no real harm from a temporary stay of the
     scope litigation.

Plaintiffs' Motion to Stay, p. 6.


          Neither the defendant nor the intervenor-defendant

consents to this motion.


                                 I

          In Neenah Foundry Co. v. United States, 24 CIT       ,

   , Slip Op. 00-33 (March 31, 2000), this court had occasion to

point to the long-standing principle that a party plaintiff is
Court No. 00-07-00360                                         Page 3


the master of its complaint1, but also that
     the power to stay proceedings is incidental to the
     power inherent in every court to control the dispo-
     sition of the causes on its docket with economy of
     time and effort for itself, for counsel, and for
     litigants.


Landis v. North American Co., 299 U.S. 248, 254 (1936).    See,

e.g., American Life Ins. Co. v. Stewart, 300 U.S. 203, 215 (1937)

("In the exercise of a sound discretion[, a court] may hold one

lawsuit in abeyance to abide the outcome of another, especially

where the parties and the issues are the same"); Cherokee Nation

of Okla. v. United States, 124 F.3d 1413, 1416 (Fed.Cir. 1997)

("When and how to stay proceedings is within the sound discretion

of the trial court").


            In exercising this discretion, a court "must weigh

competing interests and maintain an even balance"2, taking into

account those of the plaintiff, the defendant, non-parties or

the public, and even itself.    See, e.g., Hill v. Mitchell, 30

F.Supp.2d 997, 1000 (S.D.Ohio 1998); Schwartz v. Upper Deck Co.,

967 F.Supp. 405, 416 (S.D.Cal. 1997); Koulouris v. Builders

Fence Co., 146 F.R.D. 193, 194 (W.D.Wash. 1991), citing Golden

Quality Ice Cream Co. v. Deerfield Specialty Papers, Inc., 87


     1
      Slip Op. 00-33, p. 3, citing City of Chicago v. Int'l
College of Surgeons, 522 U.S. 156, 164 (1997); Caterpillar Inc.
v. Williams, 482 U.S. 386, 398-99 (1987); Healy v. Sea Gull Spe-
cialty Co., 237 U.S. 479, 480 (1914); The Fair v. Kohler Die &
Specialty Co., 228 U.S. 22, 25 (1912).
     2
         Landis v. North American Co., 299 U.S. 248, 254-55 (1936).
Court No. 00-07-00360                                       Page 4


F.R.D. 53, 56 (E.D.Penn. 1980); McDonald v. Piedmont Aviation,

Inc., 625 F.Supp. 762, 767 (S.D.N.Y. 1986).    However,

     the suppliant for a stay must make out a clear case of
     hardship or inequity in being required to go forward,
     if there is even a fair possibility that the stay for
     which he prays will work damage to some one else.


Landis v. North American Co., 299 U.S. at 255.    In other words,

a movant must "make a strong showing" that a stay is necessary

and that "the disadvantageous effect on others would be clearly

outweighed."   Commodity Futures Trading Comm'n v. Chilcott Port-

folio Management, Inc., 713 F.2d 1477, 1484 (10th Cir. 1983).

                                 A

          The ITA excluded from the scope of the investigation

that resulted in its affirmative determination of sales at less

than fair value, 63 Fed.Reg. 72,255 (Dec. 31, 1998), as amended,

supra,

     "marinated", "acidified" or "pickled" mushrooms,
     which are prepared or preserved by means of vine-
     gar or acetic acid, but may contain oil or other
     additives.

63 Fed.Reg. at 72,256; 64 Fed.Reg. at 8,309.    According to the

complaint filed in Tak Yuen Corp. v. United States, CIT No. 00-

10-00490, Exhibit E to plaintiff's motion for a stay hereof,

Customs denied entry to this country of some 300 containers of

     mushrooms of the species agaricus bisporus marinated
     in water, sugar, vinegar, acetic acid, citric acid
     and several other ingredients[]

on the ground that they were within the ambit of the above-cited

ITA antidumping-duty order and thereby subject to deposit of such
Court No. 00-07-00360                                      Page 5


additional duty thereunder, which was not tendered along with the

imposts otherwise deemed owing.   The Tak Yuen Corp. complaint

further avers that, while the Service classified the goods under

HTSUS subheading 2003.10.00, which encompasses mushrooms prepared

or preserved otherwise than by vinegar or acetic acid, they are

correctly classifiable under subheading 2001.90.39 as vegetables,

prepared or preserved by vinegar or acetic acid and "therefore

. . . exempt from the deposit of antidumping duties."   Plain-

tiffs' Motion to Stay, Exhibit E, para. 17.


          The ITA's June 19, 2000 final scope ruling, which is

the object of plaintiffs' above-encaptioned action, states that

the agency has in

     no sense . . . determined the scope of th[e antidump-
     ing-duty] order to be determined solely by HTS head-
     ings. . . . [T]he merchandise in question falls with-
     in the scope of the antidumping duty order based on the
     plain text of the order, without reliance on a specific
     HTS heading. The scope of the order twice contains in-
     tentionally broad text so as to include all preserved
     mushrooms, with some very specific exceptions.

Id., Exhibit A, p. 9.   But the ruling does proceed to explain:


     The exclusion to the scope covers "'marinated,' 'acid-
     ified' or 'pickled' mushrooms, which are prepared or
     preserved by means of vinegar or acetic acid." Thus,
     the main question raised by this scope inquiry is the
     meaning of "prepared or preserved by means of vinegar
     or acetic acid." Since . . . the plain text of the
     scope of the order . . . [h]as the identical language
     contained in HTS subheading 2001.90.39, and the Peti-
     tion, which reflects the intent of the petitioners[,]
     refers to the HTS subheading, the Customs rulings in-
     terpreting this language and HTS subheading are a rea-
     sonable and appropriate interpretation of that phrase
     in the petition and thus the scope of the antidumping
     duty order. When the Department considered the Petition
Court No. 00-07-00360                                      Page 6


      Supplement, we adopted as part of the exclusionary
      language the identical text contained in HTS subhead-
      ing 2001.90.39, in accordance with our authority to
      define an enforceable scope. The language of HTS sub-
      heading 2001.90.39, "prepared or preserved by means of
      vinegar or acetic acid," was interpreted by Customs in
      1983 in Customs Ruling HRL 069121 and applied, consist-
      ent with that interpretation, for fifteen years as of
      the time the petitioners incorporated that language
      into their scope exclusion request. Given the narrow
      issue presented by Tak Fat with respect to this lan-
      guage, we find it reasonable to interpret it consistent
      with the interpretation it had been given for fifteen
      years by Customs.

      Customs Ruling HRL 069121, which established the 0.5
      percent acetic acid standard for consideration as prod-
      ucts "prepared or preserved by means of vinegar or
      acetic acid," was promulgated in 1983 and since then,
      there have been numerous other Customs rulings relying
      on that precedent, samples of which are on the record
      of this proceeding . . .. While these rulings, as well
      as others that may relate to any future scope inquir-
      ies[,] may not have been on the Department's record
      prior to this scope proceeding, they have been a matter
      of public record and have been available to any inter-
      ested party since long before the filing of the Peti-
      tion. Accordingly, we have adopted a position for this
      scope ruling consistent with Customs practice relative
      to the scope language at issue.

Id.


           Nonetheless, the defendant, in opposing plaintiffs'

instant motion, avers that

      the issue in this case is different from the issue
      in Court No. 00-10-00490. The issue . . . is whether
      Commerce properly determined that plaintiffs' mari-
      nated and acidified mushrooms are within the class or
      kind of merchandise described by the existing anti-
      dumping duty order . . .. The issue in Court No. 00-
      10-00490 is whether Customs properly determined that
      Tak Yuen's mushrooms are classifiable under HTSUS sub-
      heading 2003.10.00 and subject to deposits of estimated
      antidumping duties and properly excluded Tak Yuen's
      mushrooms from entry into the commerce of the United
      States when Tak Yuen entered the mushrooms under HTSUS
      subheading 2001.90.39.
Court No. 00-07-00360                                         Page 7


Defendant's Memorandum in Opposition to Plaintiffs' Motion to

Stay, pp. 7-8 (citations omitted).   The defendant points out that

it is "well settled that a tariff classification by the Customs

Service does not govern an antidumping determination regarding

class or kind."   Id. at 8.

     . . . It is the responsibility of ITA to interpret
     the term class or kind in such a way as to comply with
     the mandates of the antidumping laws, not the classifi-
     cation statutes. A product's tariff classification is
     merely of peripheral interest to suggest the general
     nature of a good.


Torrington Co. v. United States, 14 CIT 507, 512-13, 745 F.Supp.

718, 722 (1990), aff'd, 938 F.2d 1276 (Fed.Cir. 1991), citing

Mitsubishi Elec. Corp. v. United States, 12 CIT 1025, 1044, 700

F.Supp. 538, 553-54 (1988), aff'd, 898 F.2d 1577 (Fed.Cir. 1990);

Roquette Freres v. United States, 7 CIT 88, 95, 583 F.Supp. 599,

605 (1984); Diversified Prods. Corp. v. United States, 6 CIT 155,

159, 572 F.Supp. 883, 887 (1983); Royal Bus. Mach., Inc. v.

United States, 1 CIT 80, 87 and 507 F.Supp. 1007, 1014, n. 18

(1980), aff'd, 669 F.2d 692 (CCPA 1982).   In other words, Com-

merce

     has the authority not only to define the scope of an
     antidumping duty investigation but also to clarify the
     statement of its scope . . ..

     [T]he ITA, not the Customs Service, is responsible for
     clarifying, where necessary, the scope of dumping find-
     ings and antidumping duty orders.


Diversified Prods. Corp. v. United States, 6 CIT at 159-60, 572

F.Supp. at 887.
Court No. 00-07-00360                                         Page 8


                                  II

           This being the rule, the plaintiffs do not make the

requisite "strong showing" that a stay of this action is now

necessary or appropriate.     Ergo, their motions for a stay3 and

for oral argument thereon should be, and each hereby is, denied.

           So ordered.

Dated:   New York, New York
         December 12, 2000




                                                Judge




     3
      In conjunction with this motion, the plaintiffs have filed
a motion to amend the proposed scheduling of this action for fin-
al disposition, which will be granted as submitted.

     Moreover, the court notes in passing that resolution of re-
lated actions can be coordinated so as to minimize any prejudice
or inefficient proceedings.